     Case 2:19-cv-02425-JAM-DMC Document 8 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL JOSEPH BRYANT, ST.,                          No. 2:19-CV-2425-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    DUNCAN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On May 26, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-02425-JAM-DMC Document 8 Filed 07/30/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed May 26, 2021, are adopted in full;
 3                  2.     This action is dismissed without prejudice for lack of prosecution and
 4   failure to comply with court rules and orders; and
 5                  3.     The Clerk of the Court is directed to enter judgment and close this file.
 6

 7
     DATED: July 29, 2021                           /s/ John A. Mendez
 8
                                                    THE HONORABLE JOHN A. MENDEZ
 9                                                  UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
